*433ON PETITION
GAJARSA, Circuit Judge.
ORDER
Kimberly-Clark Worldwide, Inc. (Kimberly-Clark) petitions for a writ of mandamus to direct the United States District Court for the Middle District of Pennsylvania to vacate its orders granting First Quality Baby Products, LLC (First Quality)’s motion to compel discovery. First Quality opposes. Kimberly-Clark replies.
This petition for a writ of mandamus was filed simultaneously with Kimberly-Clark’s 28 U.S.C. § 1292(b) petition. Because we agreed to hear Kimberly-Clark’s interlocutory appeal under § 1292(b), we deny this petition for a writ of mandamus.
Accordingly,
It Is Ordered That:
Kimberly-Clark’s petition for a writ of mandamus is denied.